         Case 3:18-cv-06810-JST Document 112 Filed 02/20/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA



                                  CLERK’S NOTICE

       18-cv-06810-JST East Bay Sanctuary Covenant, et al v. Donald J. Trump, et al

       3:19-cv-00807-RS Innovation Law Lab et al v. Nielsen et al




       The court has reviewed the motion and determined that no cases are related and no
reassignments shall occur.




Dated: February 20, 2019                    By:

                                                  William Noble, Deputy Clerk




                                            3
